 


113 HR 5332 IH: Serving America’s Veterans Effectively Act of 2014
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5332 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2014 
Mr. Crowley introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To promote identification of veterans and their health needs in furnishing of items and services under the Medicare, Medicaid, and other programs, and for other purposes. 
 
 
1.Short title; findings 
(a)Short titleThis Act may be cited as the Serving America’s Veterans Effectively Act of 2014 or the SAVE Act of 2014. 
(b)FindingsCongress makes the following findings: 
(1)Veterans often have unique health needs that may be related to their service to the American people and may be more at risk for certain conditions, including cancer, infectious diseases, musculoskeletal problems, post-traumatic stress disorder, traumatic brain injury, dermatological problems, reproductive health issues, and other conditions. 
(2)As part of a detailed patient history, knowing whether or not a patient is a veteran helps a physician to make accurate treatment recommendations or carry out needed screenings. 
(3)If a physician is not aware that a patient is a veteran, the physician may not think to perform recommended screenings or be able to diagnose symptoms that at first seemed unconnected. As a result, the patient and the patient’s family may suffer as medical problems go undiagnosed or misdiagnosed. 
(4)Physicians routinely ask about similar types of patient history that can affect current health status, such as whether a patient has a family history of certain conditions or was exposed to certain environmental factors. Questions about veteran status give patients the opportunity to voluntarily answer with information that can help their physicians better establish a course of treatment.  
(5)Making the question of whether a patient served in the Armed Forces part of consistently used frameworks, such as the “Welcome to Medicare” physical examination and Medicare Electronic Health Record program, ensures that it will become part of clinicians’ routine for new patients. 
(6)While many physicians, such as those working at Department of Veterans Affairs facilities, may already be aware of their patients’ experiences in the Armed Forces, there are indications that as much as 70 percent of veterans seek care from other facilities. 
(7)Many organizations serving both veterans and health care professionals currently work to educate health providers on the health needs of veterans and appropriate medical care that should be provided. Additional Federal support is needed to ensure that all physicians are properly prepared to diagnose and treat patients upon learning that they have served in the Armed Forces. 
2.Activities to promote identification and awareness of veterans health needs in furnishing items and services under Medicare, Medicaid, and other programs 
(a)Inclusion of veteran status in patient information for meaningful use of electronic health records under Medicare and MedicaidIn establishing regulations regarding what constitutes meaningful use with respect electronic health records in applying sections 1848(o), 1853(m), 1886(b)(3)(B)(ix), and 1886(n)(3) of the Social Security Act (42 U.S.C. 1395w–4(o), 1395w–23(m), 1395ww(b)(3)(B)(ix), 1395ww(n)(3)) and related provisions of title XIX of such Act, the Secretary of Health and Human Services shall include in the patient information required for meaningful use whether or not the patient served in the Armed Forces.  
(b)Identification of veterans as part of individual history in Welcome to Medicare visitIn carrying out section 1861(ww) of the Social Security Act (42 U.S.C. 1395x(ww)), the Secretary of Health and Human Services shall include, as a component of reviewing an individual’s medical and social history under an initial preventive physical examination under section 410.16 of title 42, Code of Federal Regulations, an inquiry as to whether the individual served in the Armed Forces and any relevant circumstances relating to that individual’s service that may bear on the medical or social condition of that individual.  
(c)Additional activities To improve awareness of veterans’ health care needsThe Secretary of Health and Human Services shall take such additional actions, otherwise authorized under law, as may be appropriate to promote awareness, among non-governmental physicians in their furnishing services, of the special circumstances and health care needs of veterans.   
3.Grants for provider education on health treatment for veterans 
(a)In generalThe Secretary of Health and Human Services may make grants to organizations for the purpose of educating health care providers on appropriate health care treatment for patients who have served in the Armed Forces. Such grants shall be awarded under such terms and conditions as the Secretary shall specify. 
(b)Authorization of appropriationsThere are authorized to be appropriated $10,000,000 to carry out this section, which shall remain available until expended. 
 
